          Case 1:20-cv-00480-JEJ Document 86 Filed 04/24/20 Page 1 of 2




                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

BHARATKUMAR G. THAKKER,                              :              1:20-cv-480
et al.,                                              :
        Petitioners-Plaintiffs,                      :
                                                     :
                      v.                             :              Hon. John E. Jones III
                                                     :
CLAIR DOLL, in his official capacity                 :
as Warden of York County Prison,                     :
et al.,                                              :
        Respondents-Defendants.                      :


                            MEMORANDUM AND ORDER

                                        April 24, 2020

       We are in receipt of Plaintiffs’ Motion to Strike ECF Nos. 80 and 80-1 as

Improper and Untimely, or in the Alternative, Leave to Respond. (Doc. 82). We

recognize that the Defendants’ submissions were filed as Notices of Supplemental

Authority, 1 which they are permitted to submit per our Local Rules. L.R. 7.36.

However, we also note that both of those Notices exceeded 100 words in

contravention of that same rule, and as such Plaintiffs maintain that the filing is

improper and untimely. 2



1
      The Government has filed an additional Notice of Supplemental Authority, (Doc. 81).
We address that Notice herein as well.
2
       We set a deadline of April 23, 2020 for parties to “augment the record with additional
declarations and factual stipulations” that we would consider in deciding Plaintiffs’ Motion for
Preliminary Injunction. (Doc. 60).
        Case 1:20-cv-00480-JEJ Document 86 Filed 04/24/20 Page 2 of 2




      In the interest of judicial fairness, we will not strike the Defendants’

provided Notices, but we will allow Plaintiffs to respond accordingly. Because our

TRO expires on Monday, we will require any such response to be FILED by the

close of business tomorrow, Saturday April 25, 2020.




                                                     s/John E. Jones III
                                                     John E. Jones III
                                                     United States District Judge
